Case 1:18-cv-00154-LO-MSN Document 26 Filed 10/05/18 Page 1 of 2 PageID# 175



                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA
                            ALEXANDRIA DIVISION
_______________________________________________
                                                )
CAROLYN DYKES, on behalf of herself and all     ) Civil Action No.
others similarly situated,                      ) 1:18-cv-00154 (LO/MSN)
                                                )
                                                )
                                    Plaintiff, )
      v.                                        )
                                                )
GATESTONE & CO. INTERNATIONAL INC,              )
                                                )
                                    Defendant. )
_______________________________________________ )

                             NOTICE OF HEARING

      PLEASE TAKE NOTICE that the Plaintiff, Carolyn Dykes, will present her

Motion for Class Certification and Preliminary Approval of Class Action Settlement

to the Court on October 19, 2018 at 10:00 a.m. or as soon thereafter as counsel may

be heard.


                                      Respectfully submitted.
                                      CAROLYN DYKES

                                      By:    /s/Thomas R. Breeden

                                             Thomas R. Breeden, Virginia Bar No 33410
                                             Thomas R. Breeden, P.C.
                                             10326 Lomond Drive
                                             Manassas, Virginia 20109
                                             Tel (703) 361-9277, Fax (703) 257-2259
                                             trb@tbreedenlaw.com


                                             Brian L. Bromberg, Fed Bar No. ct26967
                                             brian@bromberglawoffice.com
                                             Bromberg Law Office, P.C.
                                             26 Broadway, 21st Floor
                                             New York, NY 10005
                                             Tel (212) 248-7906 Fax (212) 248-7908
                                             Admitted Pro Hac Vice
Case 1:18-cv-00154-LO-MSN Document 26 Filed 10/05/18 Page 2 of 2 PageID# 176




                                CERTIFICATE OF SERVICE

       I certify that on the 5th day of October, 2018 I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

the following:


Francis J. Prior, Esquire
Siciliano, Ellis, Dyer & Boccarosse, PLC
10521 Judicial Dr, Suite 120
Fairfax, Virginia 22030
fprior@sedblaw.com
Tel (703) 385-6697

Harijot S. Khalsa, Esq.
Sessions, Fishman, Nathan & Israel, LLP
1545 Hotel Circle South, Suite 150
Sand Diego, California 92108-3426
hskhalsa@session.legal
Tel (657) 445-6089, Fax (619) 296-2013

Counsel for Defendant

                                             ____/s/_____________________
                                             Thomas R. Breeden, Esquire
                                             (VSB #33410)
                                             THOMAS R. BREEDEN, P.C.
                                             10326 Lomond Drive
                                             Manassas, Virginia 20109
                                             (703) 361-9277 Telephone
                                             (703) 257-2259 Facsimile
                                             trb@tbreedenlaw.com
                                             Counsel for Plaintiff




                                                 2
